September 1, 2017 STRATEGIC FUNDS, INC -Global Stock Fund Supplement to Statement of Additional Information dated September 30, 2016, as revised or amended December 30, 2016, February 1, 2017, March 1, 2017, March 31, 2017, May 1, 2017 and September 1, 2017 The following information supplements the share ownership information contained in the section of the Statement of Additional Information entitled "Share Ownership": The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities. A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund. All information for a fund is as of the date indicated for the first listed class. Except as may be otherwise indicated, board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding as of the date indicated below. August 31, 2017 GSF Class A National Financial Services LLC Attn.: Mutual Funds Department, 4 th Floor 499 Washington Boulevard Jersey City, NJ 07310 15.0888% Pershing LLC
